DETAILED ACTION
Disposition of Claims
Claims 1-27 were pending.  Amendments to claims 1-27 are acknowledged and entered.  Claims 1-27 will be examined on their merits. 

Examiner’s Note
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 09/21/2021 regarding the previous Office action dated 06/24/2021 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented over art that has been utilized in withdrawn rejections but utilized in new rejections, the arguments will be addressed fully with the objection/rejection below.



Drawings and Specification; Sequence Disclosure Requirements
(Objection withdrawn.)  The objection to the drawings and specification is withdrawn in light of the amendments to the specification.


Claim Objections
(Objection withdrawn.)  The objection to Claim 1 is withdrawn in light of the amendments to the claim.
(Objection withdrawn.)  The objection to Claim 13 is withdrawn in light of the amendments to the claim.


Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 1 and dependent claims 2-17 thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.


(Rejection withdrawn.)  The rejection of Claims 5, 14, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in light of the amendments to the claims.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection maintained and extended – necessitated by amendment.)  Claim(s) 1-5, 10, and 16-20 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campadelli et. al. (US2016/0074448A1; Pub. 03/17/2016; hereafter “Campadelli”.)
The teachings of the Prior Art have been set forth in a previous Office action and will not be repeated herein.
Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive.
Applicant argues that Campadelli fails to teach or suggest a modified HSV gD as claimed in instant claim 1, and that Campadelli instead focuses on mutations to HSV gD that alter the interactions between HSV gD and receptors nectin 1/HveC and HVEM/HveA.  However, in regards to instant claim 1, the recitation that “the modified HSV is derived from a wild-type HSV gD by modification of at least one B cell epitope inducing the production of antibodies having lower or no neutralizing activity prior to the modification (decotope) compared to antibodies induced by a B cell epitope present in a receptor-binding domain (RBD) in the ectodomain of the wild-type HSV gD, wherein the modified epitope does not function as an ecotope” is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA 1971); and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the feature of “the modified HSV is derived from a wild-type HSV gD by modification of at least one B cell epitope inducing the production of antibodies having lower or no neutralizing activity prior to the modification (decotope) compared to antibodies induced by a B cell epitope present in a receptor-binding domain (RBD) in the ectodomain of the wild-type HSV gD, wherein the modified epitope does not function as an ecotope“ would be an inherent characteristic of the HSV gD mutants of Campadelli since the HSV gD mutants meet all the structural limitations of the claimed HSV gD.  It is highly suggested that the HSV gD mutants of the instant invention be defined structurally instead of functionally, in that specific epitopes are claimed, specific amino acids which should be mutated are claimed, and/or specific insertions to the protein be claimed.
For at least these reasons, the arguments are not considered persuasive, and the rejection is maintained.  

Allowable Subject Matter
(Objection maintained and updated – necessitated by amendment.)  Claims 21-27 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This objection is extended to include claims 6-9 and 11-15 in light of the amendments to the claims. 
The following is a statement of reasons for the indication of allowable subject matter:  the mutations and/or post-translational modifications noted in instant claims 21-27 do not appear to be anticipated or rendered obvious by the prior art.  Further, while some of the promiscuous epitope sequences do appear to be native to HSV gD, the claimed position where they would be inserted into the modified gD is not.  


Conclusion
No claims are allowed.  Claims 6-9, 11-15, and 21-27 are objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL B GILL whose telephone number is (571)272-3129.  The examiner can normally be reached on M to F 8:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648